KLEINFELD, Circuit Judge
dissenting:
I respectfully dissent.
Devereaux presented solid evidence that the defendants actively coerced witnesses to tell lies that would subject him to punishment for crimes he did not commit. For that wrong, there can be no immunity. Any government official should know that a person has a constitutional right not to be “framed.”
There was only one witness, Linda Miller, who said from the beginning and stuck to her story that Devereaux sexually abused children. Any reasonable person in the investigators’ position would have known better than to believe her.1 She described frequent sex orgies lasting most of the night involving Devereaux, a man in his late 50’s, and many other adults with many children, involving so many dozens of acts of sexual intercourse by these people that in all likelihood staying awake so long and performing the acts would be physically impossible. The defendants had to know to a certainty that Miller’s story was false after they obtained a medical examination of Miller’s daughter. Miller had said that in the orgies, dozens of adult men engaged in sexual intercourse with her daughter. Yet her daughter turned out to have an intact hymen, so her mother’s story was physically impossible. Miller’s story was implausible even before the medical examination. Once it was known to a medical certainty that the girl, whom Linda Miller said had had sexual intercourse with many men, was in fact a virgin, the defendants lost any excuse for coercing girls who exonerated Devereaux into changing their stories and accusing him. Devereaux’s evidence establishes that despite her intact hymen, which proved the falsity of the claim that numerous adult men had engaged in sexual intercourse with her, the daughter said defendant Alexander compelled her to “be part of the lie” against Devereaux.
According to Devereaux’s evidence, much of which is uncontradicted, when defendants interviewed the children he cared for, they coerced the children to lie. Many of the children’s statements say so. The children’s denials that Devereaux had acted inappropriately were rejected, and the children were held alone in custody, harangued, and threatened, until they broke down and said Devereaux had sexually molested them, which accusations were recanted when the children were freed from custody.
For example, A.R., the first of the children interviewed, initially told the investigators that Devereaux had not sexually abused her. The interview came about because she had tried to poison Devereaux and another girl in the foster home. Defendants knew that she was a victim of fetal alcohol syndrome, a brain disorder of children impaired in útero by maternal alcohol consumption, some characteristics of which are “inappropriate social behavior, memory deficits ... lack of judgment, lack of remorse for misbehavior, lying, ... unusual aggressiveness, and wide variations in learning abilities at different times.”2 The police report about the interview says that A.R. “suffers from fetal alcohol syndrome and has difficulty in remembering some events.” Despite A.R.’s vulnerability because of her fetal alcohol syndrome, she was repeatedly questioned until she changed her story and said that Devereaux had raped her. Then when she reverted to her original story, that Dever-eaux did not rape her and that Detective Perez “make[s] all the children lie,” she *1058was threatened, in an interrogation in which one of the defendants participated, with criminal prosecution. Strikingly, so far as the record shows, she was not threatened with prosecution as a result of trying to poison two people, which she admitted, but only for changing her story about whether he had sexual contact with her. The threat, especially combined with her known brain defect, and the evidence known to her interrogators that Devereaux did not sexually abuse the children as alleged, supports the inference that she was being coerced to lie in order to take away Devereaux’s liberty.
Likewise A.S., another of the girls Dev-ereaux had cared for, initially said Dever-eaux had not sexually abused her or anyone else in the home that she knew of. The social workers’ file on her reflected a history of making false accusations that males had sexually abused her. She was the other victim of A.R.’s poisoning attempt, so they knew that she was unlikely to be coordinating her story with A.R., and they knew that if she accused someone of sexual abuse, skepticism was appropriate. Yet even from her, exoneration of Dever-eaux was not accepted. Defendant Wood took her to the police station. She was interrogated by Detective Perez and defendant Wood in the police station for six hours, from 5:00 P.M. to 11:00 P.M. Wood kept telling her to “tell the truth” as she repeatedly said that Devereaux had not sexually abused her, until at 11 at night, “sick and tired of sitting there” as A.S. later said, she told Wood and Perez what they insisted on hearing, that Devereaux had sexually molested her, whereupon they let her go and Perez went to Dever-eaux’s house and arrested him for a second time. Holding this child in custody in the police station, and drenching her with sex talk for six hours until late at night when she yielded to this pressure to accuse Dev-ereaux, likewise supports the inference that defendant Wood together with Detective Perez was knowingly coercing her to make a false accusation against Dever-eaux.
Likewise D.E. initially stated Devereaux had not sexually abused her or anyone else. But she changed her story after Detective Perez made her live with him in his house. Defendants Alexander and Carrow together with Perez interrogated her again, and this time she described huge sex orgies every night of the week where numerous adults including Dever-eaux forced numerous children to have sexual intercourse. The change in her story after living with Perez, the detective who wanted the new story, together with the likely physical impossibility of her allegations, supports the inference that the defendants and Perez coerced her, by having her live under Perez’s control in his house, to make what they knew were false statements. Further evidence of guilty knowledge is that her earlier statement, that Devereaux did not sexually abuse her and that she did not see him sexually abuse anyone else, was kept out of the social workers’ file. When defendant Car-row was asked why the exonerating statement was not disclosed (it was kept secret from defense counsel), she said that she thought D.E. meant that Perez had not abused her. Yet, the entire interview in which D.E. made her exonerating statement concerned Devereaux, not Perez. This response by defendant Carrow supports an inference that Carrow intentionally testified falsely that D.E. was exonerating Perez against whom no accusation was made, because she was conscious of her own wrongdoing regarding D.E.’s exonerating statement being kept out of the file and out of defense counsel’s hands.
These are but a few of many similar courses of conduct with many child witnesses. The repeated pattern is that the child says Devereaux did not sexually abuse her or anyone else, and then one or more of the defendants and Perez take the child into custody and subject her to extensive interrogation, calling her a liar when she sticks to her exonerating story, and letting her go only when she changes her story to accuse Devereaux. Sometimes the coercion is a threat of prosecution. *1059Sometimes it is long isolation and interno-gation late at night. For all the children, subjecting them to the psychological discomfort of hours of sex talk itself could be taken to be coercion, where there was little apparent factual basis for it, much as forcing young girls to watch pornographic movies until they said what interrogators wanted from them could be taken as coercive.
Thus Devereaux presented evidence in opposition to summary judgment that defendants, knowing that he most probably did not sexually abuse the children he cared for, nevertheless coerced the children to accuse him falsely. Defendants’ successful argument in the appeal before us is not that his evidence fails to support this proposition. Their argument is that even if it does, they are entitled to qualified immunity, because there was no well established principle of constitutional law establishing any right that this conduct violated.
The question, in a qualified immunity legal analysis, boils down to “Should they have known better?” That is, “[t]he contours of the right must be sufficiently clear that a reasonable official would understand that what he is doing violates [a constitutional] right.”3 A government official cannot act with qualified immunity just because “the very act in question” has not been held unlawful; the unlawfulness need only be “apparent” “in light of preexisting law.”4 The point of qualified immunity doctrine is to allow government officials to perform their duties without disabling threats of liability or even suit, but only so long as they do not violate “clearly established statutory or constitutional rights of which a reasonable person would have known.”5 The immunity is qualified rather than absolute, and officials should be “made to hesitate” by exposure to liability where they “could be expected to know that certain conduct would violate statutory or constitutional rights.”6
This doctrine does not grant government officials immunity if they engage in action that a sensible person would realize was unconstitutional, even though there is no case on all fours that holds the conduct to be unconstitutional. The social workers argue, and the majority appears to accept their argument, that until a judicial decision tells social workers how to conduct interrogation of a child in a sex abuse case, virtually any sort of interrogation is permissible. The Supreme Court has expressly disabused us of the notion that officials cannot lose their qualified immunity until a judicial decision has announced a rule applicable to their conduct. In United States v. Lanier7 a judge had sexually assaulted several women in chambers, including one where submission to the assaults was related to disposition of her case. The Sixth Circuit, construing the criminal analog to section 1983, held that because no constitutional right had been identified by the Supreme Court in a case with similar facts, the judge had insufficient notice that his conduct was unconstitutional.8 The Supreme Court reversed, holding that the Sixth Circuit test was incorrect. The proper test was whether there was “fair warning,” that is, whether the unlawfulness under the Constitution was “apparent.”9 The level of specificity with which the relevant constitutional right was identified in prior case law necessarily would vary with the circumstances. Thus despite the absence of any case law governing judges’ assaultive sexual conduct with litigants, the judge in Lanier was held to have violated a clearly established constitutional right, because requiring case *1060law on judges’ sexual assault of litigants would be an excessive- demand for specificity.
The basis for the majority decision, a requirement of case law telling social workers how to interview children in a sex abuse case; is likewise' an excessive demand for specificity. Sometimes officials lack qualified immunity despite the absence of a case in point, as in Lanier, and sometimes they enjoy qualified immunity despite the presence of a case in point, where the law is undeveloped or conflicting.10 The test is not whether there is case law, but whether the conduct violates “clearly established statutory or constitutional rights of which a reasonable person would have known.”11 The presence or absence of case law bears on whether the right is clearly established, but is not necessarily determinative either way.
The Supreme Court in Lanier quoted with approval a hypothetical case a dissenting judge had articulated in the Sixth Circuit decision. The hypothetical case specifically refutes the notion that social workers enjoy qualified immunity so long as there is no case on all fours telling them that social workers’ conduct in similar circumstances is unconstitutional. “The easiest cases don’t even arise. There has never been ... a section 1983 case accusing-welfare officials of selling foster children into slavery; it does not follow that if such a case arose, the officials would be immune from damages.”12 Thus it is clearly established that absence of a case in point does not necessarily entitle social workers to qualified immunity.
Today’s majority decision is based on the proposition variously articulated as the absence of cases “holding that a foster parent has a Fourteenth Amendment right to have a child sexual molestation case investigated in any particular manner,”13 no such clearly defined standards for the interrogation of child sexual abuse victims,14 and no established constitutional norm for interviewing child witnesses.15 This phrasing begs the question of whether a constitutional right has been clearly established by the case law, and phrases the test in positive terms that ensure that the test of specificity will never be satisfied. The majority decision has provided for qualified immunity until a judicial decision writes detailed instructions for social workers on how to interrogate children in cases of suspected sexual abuse. There probably never will be such a case, because judicial decisions ordinarily do not write methodology guides for various kinds of public officials. What we ordinarily do in cases is decide whether, in particular factual circumstances, official conduct violated the constitution, leaving the writing of how-to-do-it pamphlets to those in the profession.
The operation of the qualified immunity standard, shielding government officials from civil liability when they do not violate “clearly established statutory or constitutional rights of which a reasonable person would have known,”16 “depends substantially upon the level of generality at which the relevant ‘legal rule’ is to be identified.”17 Any rule can be stated too generally, so that it does not really bear on whether a reasonable officer attempting to act lawfully would have known better than to violate it in the circumstances.18 It can also be stated too specifically. As Lanier establishes, welfare workers could say “there is no case prohibiting welfare work*1061ers from selling children into slavery,” or a judge could say “there is no case saying that a litigant is deprived of due process when the judge sexually assaults her,” yet the predicates, absence of any case law governing similar circumstances, would not justify qualified immunity.
In the case at bar, by demanding the impossible — case law that writes a how-to-do-it book — and ignoring clearly established law on analogous circumstances, the social workers demand more specificity than they are entitled to. The question always comes down to whether they should have known better — whether “the contours of the right [are] sufficiently clear that a reasonable official would understand that what he is doing violates that right.”19 It did not take any case law at all to establish that the judge in Lanier deprived a litigant with a custody case pending before him of due process when he sexually assaulted her. Likewise, in Schioenk v. Hartford,20 we held that a prison guard was not entitled to qualified immunity against a complaint alleging that he tried to compel a prisoner to engage in sex with him, because any reasonable prison guard would realize that sexual abuse of prisoners violated the Eighth Amendment, and “no case is necessary to establish the truth of the underlying proposition.” By contrast, in Wilson v. Layne,21 even though there was case law bearing on whether police could invite reporters along when they executed a search warrant, it was too confusing and uncertain to make it apparent to them that they were violating a constitutional right of the persons searched. “‘[W]hen the defendant’s conduct is so patently violative of the constitutional right that reasonable officials would know without guidance from the courts’ that the action was unconstitutional, closely analogous pre-existing case law is not required to show that the law is clearly established.”22
The rights Devereaux claims the social workers deprived him of fall within the general prohibition, “nor shall any State deprive any person of ... liberty ... without due process of law.” Devereaux was indisputably deprived of liberty; he was in jail for substantial periods repeatedly for more than a year on trumped up charges of raping children. The proper question to ask, under Anderson and Lanier, is whether the defendants violated his right to due process of law by acting in a way that reasonable persons in their position would have known violated a clearly established right.
Devereaux presents evidence that defendants used coercion to make witnesses lie in order to establish that he had committed crimes of which he was innocent. His evidence also supports the inference that defendants knew that the evidence they obtained by coercion was false. As a matter of common sense it should be apparent to any reasonable government official of any sort — police officer, social work investigator, or any other — that coercing witnesses to lie to support accusations against a person would deprive the victim of a clearly established constitutional right to fair procedure, that is due process. The underlying rule, “You shall not bear false witness against your neighbor,” is well established indeed,23 and could not be a surprise to anyone. In its obviousness, the question whether the conduct violated a clearly established constitutional right in a case where a person is “framed” by government officials is analogous to the one in Lanier, whether a judge ought to know that the due process a civil litigant is entitled to includes the right not to be sexually assaulted by the judge. It should be apparent to any government official, *1062social worker or not, whether the case involves foster children or adults, whether it involves sexual molestation or any other crime, that it is profoundly wrong to “frame” someone, that is, to “concoct a false charge or accusation.”24
Even if a person’s constitutional right not to be “framed” were not so clear as not to need a case in point, defendants would still not be entitled to qualified immunity. There is a case in point, Pyle v. Kansas.25 It is established law that when a government official coerces a witness to provide what the government official knows is false evidence against a person, to be used in a criminal prosecution, the official violates the due process rights of the person against whom the false evidence is to be used. The Supreme Court held in Pyle v. Kansas that “perjured testimony knowingly used by the state authorities to sustain his conviction” and “deliberate suppression by these same authorities of evidence favorable to him” violates the Constitution.26 In Pyle, as here, the victim of the constitutional abuse presented evidence that the authorities coerced vulnerable people to tell lies in order to convict him of a crime that he did not commit. Pyle held that either of two acts, deliberate suppression of evidence favorable to a defendant, or knowing use of perjured testimony to obtain a conviction, violated the constitution.27
The majority opinion concedes that “the constitutional right to be free from the knowing presentation of false or perjured evidence in a criminal prosecution is clearly established.”28 There are two reasons why we reach different conclusions about whether this right entitles Devereaux to sue defendants. First, the majority distinguishes a Tenth Circuit case, Snell v. Tun-nell, 29 which holds that social workers do not have qualified immunity when they use false evidence in a child sex abuse case, on the basis that “Nor is there any evidence tending to show that the individual Defendants deliberately fabricated evidence of child sexual abuse in order to cause Dever-eaux cognizable harm.”30 As explained above, I think Devereaux’s evidence suffices to make a case that defendants did fabricate evidence, by coercing the child witnesses to lie, in order to get Devereaux arrested and to remove the children from his home, so the conclusion the Tenth Circuit reaches applies here as well. Second, the majority cites cases from the other circuits for the proposition that “there is no clearly established constitutional norm for interviewing child witnesses especially when they initially deny abuse.”
Of these cases, Doe v. State of Louisiana, 31 is distinguishable because no criminal prosecution was involved and for other reasons, and could not be followed in this circuit regardless, because it conflicts with our decision in Wallis v. Spencer.32 Darryl H. v. Coler33 involved physical examinations of children to determine whether they were abused, not coercion of children to provide false evidence, so has no bearing on this case. Myers v. Morris,34 arising out of the bizarre prosecutions in Jor*1063dan, Minnesota in 1983-84 does speak broadly about the uncertainty of the law regarding interrogation of children in sex abuse cases, but the facts as described in that case lack the critical element this one has, that the defendants who questioned the children knew or should have known that they were eliciting false accusations.
Use of children to satisfy adults’ sexual cravings is a gravely serious crime, subject to very severe penalties. Manufacturing false evidence and using the criminal law system to ruin the lives of innocent people is also a gravely serious wrong. The more terrible the crime and penalties, the more terrible is the wrong of “framing” someone for it. The seriousness of a crime never justifies manufacturing evidence and convicting the innocent. Our system of justice does not allow for the position taken by the notorious Crusader general, “kill them all, God will know his own.”35 A number of towns in the 1980’s and 1990’s appear to have been engulfed by some sort of hysteria among government officials about sex and children. Wenatchee Washington may be among them. Its newly appointed child abuse detective on his first child sex molestation case, together with its much more experienced social workers, and its prosecutors, filed 29,727 charges of child abuse against 43 men and women. At the end of it all, though, few stood up in court except against the government’s own witness, Linda Miller, the woman whose implausible (and, as soon proved, impossible) story of sex orgies lay at the foundation of the charges against many or most of the others. Devereaux eventually was allowed to plead guilty to a minor misdemeanor without any sexual connotation, for spanking a child on the buttocks with an open hand. Many of the others convicted in the Wenatchee sex prosecutions have had their convictions overturned on appeal. The Washington Court of Appeals has appointed a judge to conduct a formal inquiry into what went wrong in its criminal justice system. The affair has been popularly regarded as a Northwestern Salem, though it seems to have been more an official than a popular mania.36
The doctrine of qualified immunity is useful when it enables government officials to do their duty with vigor, unafraid of enmeshment in lawsuits about new, doubtful or unclear constitutional claims they had no reason to know about. The doctrine would be harmful rather than useful if it protected government officials who deprived people of such fundamental and well known constitutional rights as the right not to have government officials manufacture false evidence against them. The vulnerability of government officials to lawsuits if they intentionally deprive people of their plain constitution rights is an important deterrent to official abuse of individual rights. Nor can officials be immunized because they act with good underlying motives, such as to protect children from sexual exploitation. “The greatest dangers to liberty lurk in insidious encroachment by men of zeal, well-meaning but without understanding.”37

. Cf. Wallis v. Spencer, 202 F.3d 1126 (9th Cir.2000).


. Barbara A. Morse, Information Processing: Identifying the Behavior Disorders of Fetal Alcohol Syndrome, in Fantastic Antone Succeeds: Experiences in Educating Children with Fetal Alcohol Syndrome 26-27 (1993, Judith S. Kleinfeld and Siobhan Wescott, editors).


. Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).


. Id.


. Harlow v. Fitzgerald, 457 U.S. 800, 817, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).


.Id. at 819, 102 S.Ct. 2727.


. 520 U.S. 259, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997).


. Id. at 261, 117 S.Ct. 1219.


. Id. at 271, 117 S.Ct. 1219.


. Wilson v. Layne, 526 U.S. 603, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999).


. Harlow, 457 U.S. at 817, 102 S.Ct. 2727.


. Lanier, 520 U.S. at 271, 117 S.Ct. 1219.


. Maj. Op. at 1053.


. Maj. Op. at 1053.


. Maj. Op. at 1053.


. Harlow, 457 U.S. at 817, 102 S.Ct. 2727.


. Anderson v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).


. Id.


. Anderson, 483 U.S. at 635, 107 S.Ct. 3034.


. 204 F.3d 1187 (9th Cir.2000).


. 526 U.S. 603, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999).


. Mendoza v. Block, 27 F.3d 1357, 1361 (9th Cir.1994).


. Exodus 20:13.


. Compact Oxford English Dictionary 2d ed. page 630 (1991).


. 317 U.S. 213, 63 S.Ct. 177, 87 L.Ed. 214 (1942).


. Id. at 216, 63 S.Ct. 177.


. Id. See also Snell v. Tunnell, 920 F.2d 673 (10th Cir.), cert. denied, 499 U.S. 976, 111 S.Ct. 1622, 113 L.Ed.2d 719 (1991) (holding that child care workers who deliberately fabricated allegations of child prostitution and pornography in order to have the children removed from foster care pursuant to a court order are not entitled to qualified immunity).


. Maj. Op. at 1055.


. 920 F.2d 673 (10th Cir.) cert. denied, 499 U.S. 976, 111 S.Ct. 1622, 113 L.Ed.2d 719 (1990).


. Maj. Op. at 1056.


. 2 F.3d 1412 (5th Cir.1993).


. 202 F.3d 1126 (9th Cir.2000).


. 801 F.2d 893 (7th Cir.1986).


. 810 F.2d 1437 (8th Cir.1987).


. Albigensian Crusade, http://cru-sades.idbsu.edu/Albi/.


. See Dorothy Rabinowitz, Reckoning in Wenatchee, The Wall Street Journal, September 21, 1999. "The 1994-95 child sex abuse witch-hunt in Wenatchee, Wash., resulted in a massive frame-up.” Paul Craig Roberts, Save by Pursuit of the Truth, The Washington Times, April 6, 2000; Mike Barber, Wenatchee Haunted By Investigations, Seattle Post-Intel-lingencer, September 10, 1999. Friel stated that "no rational trier of fact wold believe these allegations.” Rabinowitz, Reckoning in Wenatchee, The Wall Street Journal, September 21, 1999.


.Olmstead v. United States, 277 U.S. 438, 479, 48 S.Ct. 564, 72 L.Ed. 944 (1928).